DETAILED ACTION
	Claims 1-20 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  for proper grammar, the indefinite article “a” should be removed before “water” in claim 7 and before “shea” in claim 10, and “an” should be removed before “eucalyptus” in claim 10.  Correction is required.
Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends from claim 1 and recites that the solution comprises water, tea tree oil, anti-septic aloe, and mint, which renders the claim unclear because base claim 1 does not recite the presence of these ingredients.  Clarification is required.  This rejection may be overcome by amending claim 2 to recite that the solution “further” comprises these ingredients, to make it clear that they are being added to the composition of claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as unpatentable over Hood et al. (US Pat. Pub. 2018/0193244).
As to claims 1-18, Hood discloses a dermopharmaceutical or cosmetic composition for treating, protecting, and/or improving the condition and/or aesthetic appearance of skin (paragraph 2), wherein the composition may be a moisturizing composition (paragraph 1857) such as a scalp care composition (paragraph 1802) in the form of a solution (claims 1 and 12)(paragraph 1803), and which may be incorporated into an applicator such as a wipe for topical application (paragraph 1862).  The material forming the wipe is a “substrate” of claim 1 into which the solution is “infused” as recited by claim 1.    
Regarding claims 2-6, 10, and 12-16, the solution may comprise water as a carrier (paragraph 1806), tea tree oil and menthol as an antibacterial (paragraph 1816), aloe vera/aloe barbadensis and calcium gluconate as an anti-irritant (paragraph 1813), mint as a fragrance (paragraph 1826), gluconolactone as an exfoliant (paragraph 1828), coco glucoside surfactant (paragraph 1843), vitamin E (“tocopherol acetate” of claims 3 and 13) as an antioxidant (paragraph 1818), sodium benzoate as a preservative (paragraph 1831), shea butter (“butyrospermum” of claim 5 and “a shea” of claim 10) as an emollient (paragraph 1822), and eucalyptus oil (“globulus oil” of claims 6 and 16, and “an eucalyptus” of claim 10) as an antibacterial (paragraph 1816).  
As to claims 1-18, Hood does not further expressly disclose a specific, single embodiment wherein the composition is in the form of a solution and which is infused into the wipe substrate as recited by claim 1, nor a single specific embodiment comprising the specific ingredients in combination recited by claims 2-6 and 10-16.  Nor does Hood expressly disclose the quantity of water as recited by claims 7-9 and 17-18, nor the amount of tea tree oil and aloe as recited by claim 11.
As to claims 1-18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Hood by formulating the composition as a solution comprising the combinations of ingredients recited by claims 2-6 and 10-16, and wherein the solution is infused into the substrate to form a moisturizing scalp wipe as recited by claim 1, because Hood expressly teaches that the composition may be in the form of a solution, and that it may be topically applied using a wipe, and further expressly teaches that the composition may comprise any of the ingredients recited by the claims.  The presence of any and all of the ingredients recited by the present claims in a composition is viewed as prima facie obvious because Hood expressly suggests the inclusion of any of them in a personal care composition, and the selection of any of these ingredients from the lists taught by Hood is prima facie obvious because Hood teaches that any of the ingredients in each list are suitable for use in the personal care composition.  
As to claims 7-9 and 17-18, it further would have been prima facie obvious to select an amount of the water carrier that is within the ranges, since the amount of the water is a result effective variable that will affect the ability of the water to serve as a carrier for the ingredients and infuse the substrate of the wipe.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, it further would have been prima facie obvious to select amounts of the aloe and tea tree oil that are within the recited ranges, since said amounts are result effective variables that will affect the ability of the tea tree oil and aloe to impart their functional properties of antibacterial activity and anti-irritant activity to the composition.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Hood et al. (US Pat. Pub. 2018/0193244) as applied to claims 1-18 above, and further in view of Alegre De Miquel et al. (US Pat. No. 6,550,634).
The teachings of Hood are relied upon as discussed above, but Hood does not further expressly disclose a dispenser comprising a plurality of the substrates that are infused with the solution as recited by claim 19.
Alegre De Miquel discloses a single pop-up wet wipe dispenser for dispensing wet wipes for use in cleaning surfaces such as the human body (see Abstract and column 1, 1st paragraph).  The system dispenser comprises a plurality of substrates that are impregnated with a liquid cleaning composition (column 4, last paragraph and column 8, 1st full paragraph).  The dispenser serves to facilitate single wipe separation from the stack of substrates and the dispensing container so that the wipe is unfolded and ready for use without a variety of problems experienced in the prior art (column 4, 1st full paragraph), such as difficulty in easily dispensing a single wipe with one hand, the substrates adhering to themselves, and the dispensing of a wipe causing a large amount of the substrate of the adjacent wipe being exposed from the dispenser and drying out (column 1, last paragraph through column 4, 1st paragraph). 
As to claims 19-20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the disclosure of Hood by packaging a multiple number of the scalp wipes impregnated with the solution inside the dispenser of Alegre De Miquel, in order to obtain a system for easily dispensing the wipes one at a time to the user while keeping the wipes from drying out as is taught by Alegre De Miquel.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can ble reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645